Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-29 are pending in the application. Claims 1, 2, 4-7, 9-20, 27 and 29 are rejected. Claims 3, 8, 21-26 and 28 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of the species 3-chloro-2-(4-hydroxy-2-methylphenyl)-2H-indazol-5-ol to prosecute the invention of Group I, claims 1-20, 27 and 29 in the reply filed on May 24th, 2022 is acknowledged.

Applicant’s elected species is not allowable and therefore examination has been limited to claims reading on the elected species, i.e. claims 1, 2, 4-7, 9-20, 27 and 29. Nevertheless, additional art has been cited under 35 USC 102 and 103 in the interest of compact prosecution.

Claims 3, 8, 21-26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24th, 2022.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 26th, 2021, December 29th, 2021 and April 11th, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 20 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Angelis et al. J. Med. Chem. 2005, 48, 1132-1144.
The prior art teaches the following compounds on page 1135:

    PNG
    media_image1.png
    220
    478
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    253
    474
    media_image2.png
    Greyscale
.
The compounds read on formula (I) where R1, R2, R3 and R5 are hydrogen and R4 is C3 alkenyl or phenyl. Regarding instant claim 20, the prior art teaches biological testing on page 1135 that would have involved mixtures with water. Regarding instant claim 27, this claim recites an intended use but does not require any specific levels of activity or property.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-20, 27 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Angelis et al. J. Med. Chem. 2005, 48, 1132-1144.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds as (title) “Highly Selective Ligands for the Estrogen Receptor β”. The prior art provides the following as part of the Conclusions section on page 1138:

    PNG
    media_image3.png
    172
    470
    media_image3.png
    Greyscale

Compounds 12c and 12e have the following structures:

    PNG
    media_image4.png
    161
    615
    media_image4.png
    Greyscale
.
Compounds 12c and 12e read on formula (I) where R1, R2, R3 and R5 are hydrogen and R4 is halogen, which are excluded by provision.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims encompass compounds that differ from compounds 12c and 12e by the presence of a methyl group in place of hydrogen, in particular where the groups contain a methyl as the instant variable R1, R2 or R3. The compound where 12c is modified to have a methyl group at R1 or R3 is Applicant’s elected species and reads on each claim under examination and similarly the compound where 12e is modified in the same fashion is recited in claim 20 as the twentieth compound.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
“Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
homologs because 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
homologs
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
 often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” See also In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound – at page 41) 
The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility. As discussed supra, the replacement of hydrogen for an alkyl group falls under the well-established doctrine of homology, which assumes that homologous compounds are likely to have similar properties.
Furthermore, a person having ordinary skill in the art would have been particularly motivated to test substituents at the instant R1 and R3 positions since the ligand screening of De Angelis et al. did not explore the noted positions. Regarding instant claim 20, the prior art teaches biological testing on page 1135 that would have involved mixtures with water where a person having ordinary skill in the art would have been motivated to perform similar testing on the instant claimed compounds. Regarding instant claim 27, this claim recites an intended use but does not require any specific levels of activity or property. Regarding instant claim 29, a person having ordinary skill in the art would have at least been motivated to prepare kits with instructions for performing the same biological testing of the prior art. 
	The Examiner has reviewed the data found in the specification; however, it does not appear that the instantly claimed compounds possess significantly improved properties relative to the prior art compound. It is first noted that the specification does not appear to compared the prior art compound 12e with its closest instantly claimed compound. For at least this reason, the demonstrations of the specification would not be commensurate in scope with the instant scope. The specification compares compound 12c (labeled IndCl) with the elected species (labeled IndCl-o-Me); however, none of the demonstrations establish statistically significant differences. MPEP 716.02(b) states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

For these reasons, the evidence found in the specification is not deemed to establish unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626